STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                               February 7, 2013

                                                                            RORY L. PERRY II, CLERK

JACQUELINE D. HOOVER,                                                     SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0682	 (BOR Appeal No. 2045027)
                    (Claim No. 2002058659)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

RITCHIE COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Jacqueline D. Hoover, by George Zivkovich, her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of
Insurance Commissioner, by Anna Faulkner, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated April 4, 2011, in which
the Board affirmed a September 3, 2010, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s February 8, 2010, decision
denying a request for a cervical MRI. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.


                                                1
       Ms. Hoover was working as a custodian for the Ritchie County Board of Education when
she was injured on May 8, 2002. On June 20, 2002, the claim was held compensable for
lumbago, unspecified thoracic/lumbar neuritis, sprain/strain of lumbar region, and sprain/strain
of neck. On January 21, 2010, Dr. Shramowiat requested authorization for a cervical MRI. The
claims administrator denied the request on February 8, 2010.

        The Office of Judges concluded that the preponderance of the evidence did not establish
that the requested cervical MRI was medically related and reasonably required medical treatment
for the compensable injury. On appeal, Ms. Hoover argues that the permanent impairment in her
neck resulting from the compensable injury necessitates the MRI. The West Virginia Office of
Insurance Commissioner maintains that the sprain/strain of the neck should have resolved, and
that the MRI is related to non-compensable conditions.

        In affirming the claims administrator’s Order, the Office of Judges noted that herniated
cervical disc has not been held compensable in the claim. It also noted that Dr. Shramowiat’s
testimony made it seem that degenerative disc disease is causing Ms. Hoover’s current condition.
Moreover, under West Virginia Code of State Rules § 85-20-35.5 (2006), the estimated duration
for a cervical sprain/strain is one to four weeks. The Office of Judges concluded that there were
no medical findings justifying an additional MRI for the cervical spine. The Board of Review
reached the same reasoned conclusions in its decision of April 4, 2011. We agree with the
reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: February 7, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2